             Case 3:19-cv-00661-JR       Document 14        Filed 08/16/19      Page 1 of 9




Timothy J. Fransen, OSB No. 073938
tfransen@cosgravelaw.com
COSGRAVE VERGEER KESTER LLP
900 SW Fifth Avenue, 24th Floor
Portland, Oregon 97204
Telephone:    (503) 323-9000
Facsimile:    (503) 323-9019

        Attorneys for Defendant National Association of Independent Landlords, Inc.


                               UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

                                       PORTLAND DIVISION

SAMANTHA JOHNSON
                                                        Case No. 3:19-CV-00661-JR
                 Plaintiff,
        v.
                                                        DEFENDANT NATIONAL
                                                        ASSOCIATION OF INDEPENDENT
TRANSUNION RENTAL SCREENING
                                                        LANDLORDS, INC.’S ANSWER
SOLUTIONS, INC., and NATIONAL
ASSOCIATION OF INDEPENDENT
LANDLORDS, INC.,

                 Defendants.

        Defendant National Association of Independent Landlords, Inc., (“National”) answers

plaintiff’s complaint as follows:

                                                   1.
        In response to paragraph 1, National admits that the court has jurisdiction over plaintiff’s

claims, but denies that plaintiff is entitled to any of the relief requested.

                                                   2.

        National lacks sufficient information to form a belief as to the truth of paragraph 2 and

therefore denies the same.




Page 1 -      DEFENDANT NATIONAL ASSOCIATION OF INDEPENDENT
              LANDLORDS, INC.’S ANSWER
                                                                                     Cosgrave Vergeer Kester LLP
                                                                                   900 SW Fifth Avenue, 24th Floor
                                                                                          Portland, Oregon 97204
                                                                                       Telephone: (503) 323-9000
                                                                                        Facsimile: (503) 323-9019
           Case 3:19-cv-00661-JR        Document 14       Filed 08/16/19     Page 2 of 9




                                                 3.

        National lacks sufficient information to form a belief as to the truth of paragraph 3 and

therefore denies the same.

                                                 4.

        In response to paragraph 4, National admits that it is a “consumer reporting agency,” as

that term is defined in 15 U.S.C. § 1681a(f). National denies the remaining allegations in

paragraph 4.

                                                 5.

        The allegations in paragraph 5 are directed at a different defendant, and as such, no

response from National is required. To the extent a response is required, National lacks

sufficient information to form a belief as to the truth of paragraph 5 and therefore denies the

same.

                                                 6.

        The allegations in paragraph 6 are directed at a different defendant, and as such, no

response from National is required. To the extent a response is required, National lacks

sufficient information to form a belief as to the truth of paragraph 6 and therefore denies the

same.

                                                 7.
        The allegations in paragraph 7 are directed at a different defendant, and as such, no

response from National is required. To the extent a response is required, National lacks

sufficient information to form a belief as to the truth of paragraph 7 and therefore denies the

same.

                                                 8.

        The allegations in paragraph 8 are directed at a different defendant, and as such, no

response from National is required. To the extent a response is required, National lacks



Page 2 -    DEFENDANT NATIONAL ASSOCIATION OF INDEPENDENT
            LANDLORDS, INC.’S ANSWER
                                                                                   Cosgrave Vergeer Kester LLP
                                                                                 900 SW Fifth Avenue, 24th Floor
                                                                                        Portland, Oregon 97204
                                                                                     Telephone: (503) 323-9000
                                                                                      Facsimile: (503) 323-9019
           Case 3:19-cv-00661-JR        Document 14       Filed 08/16/19     Page 3 of 9




sufficient information to form a belief as to the truth of paragraph 8 and therefore denies the

same.

                                                 9.

        The allegations in paragraph 9 are directed at a different defendant, and as such, no

response from National is required. To the extent a response is required, National lacks

sufficient information to form a belief as to the truth of paragraph 9 and therefore denies the

same.

                                                10.

        The allegations in paragraph 10 are directed at a different defendant, and as such, no

response from National is required. To the extent a response is required, National lacks

sufficient information to form a belief as to the truth of paragraph 10 and therefore denies the

same.

                                                11.

        The allegations in paragraph 11 are directed at a different defendant, and as such, no

response from National is required. To the extent a response is required, National lacks

sufficient information to form a belief as to the truth of paragraph 11 and therefore denies the

same.

                                                12.
        The allegations in paragraph 12 are directed at a different defendant, and as such, no

response from National is required. To the extent a response is required, National lacks

sufficient information to form a belief as to the truth of paragraph 12 and therefore denies the

same.

                                                13.

        In response to paragraph 13, National admits that, in or about January 2018, Lincoln

Properties used National’s platform to access information relating to plaintiff. National denies

the remaining allegations in paragraph 13, in part based on a lack of information and belief.

Page 3 -    DEFENDANT NATIONAL ASSOCIATION OF INDEPENDENT
            LANDLORDS, INC.’S ANSWER
                                                                                   Cosgrave Vergeer Kester LLP
                                                                                 900 SW Fifth Avenue, 24th Floor
                                                                                        Portland, Oregon 97204
                                                                                     Telephone: (503) 323-9000
                                                                                      Facsimile: (503) 323-9019
           Case 3:19-cv-00661-JR        Document 14       Filed 08/16/19     Page 4 of 9




                                                14.

       National denies paragraph 14.

                                                15.

       National lacks sufficient information to form a belief as to the truth of paragraph 15 and

therefore denies the same.

                                                16.

       National denies paragraph 16.

                                                17.

       In response to paragraph 17, National admits that it provided a copy of its file to plaintiff

upon request. National denies the remainder of paragraph 17.

                                                18.

       National lacks sufficient information to form a belief as to the truth of paragraph 18 and

therefore denies the same.

                                                19.

       National denies paragraph 19.

                                                20.

       In response to paragraph 20, National admits that the cited case speaks for itself.

National lacks sufficient information to form a belief as to the truth of the remainder of
paragraph 20 and therefore denies the same.

                                  FIRST CLAIM FOR RELIEF

                  (Negligent Noncompliance with the FCRA – Against TURSS)

                                                21.

       In response to paragraph 21, National admits and denies as alleged above.

                                                22.

       The allegations in paragraph 22 are directed at a different defendant, and as such, no

response from National is required. To the extent a response is required, National lacks

Page 4 -    DEFENDANT NATIONAL ASSOCIATION OF INDEPENDENT
            LANDLORDS, INC.’S ANSWER
                                                                                   Cosgrave Vergeer Kester LLP
                                                                                 900 SW Fifth Avenue, 24th Floor
                                                                                        Portland, Oregon 97204
                                                                                     Telephone: (503) 323-9000
                                                                                      Facsimile: (503) 323-9019
           Case 3:19-cv-00661-JR       Document 14        Filed 08/16/19     Page 5 of 9




sufficient information to form a belief as to the truth of paragraph 22 and therefore denies the

same.

                                                23.

        The allegations in paragraph 23 are directed at a different defendant, and as such, no

response from National is required. To the extent a response is required, National lacks

sufficient information to form a belief as to the truth of paragraph 23 and therefore denies the

same.

                                                24.

        The allegations in paragraph 24 are directed at a different defendant, and as such, no

response from National is required. To the extent a response is required, National lacks

sufficient information to form a belief as to the truth of paragraph 24 and therefore denies the

same.

                                 SECOND CLAIM FOR RELIEF

                   (Willful Noncompliance with the FCRA – Against TURSS)

                                                25.

        In response to paragraph 25, National admits and denies as alleged above.

                                                26.

        The allegations in paragraph 26 are directed at a different defendant, and as such, no
response from National is required. To the extent a response is required, National lacks

sufficient information to form a belief as to the truth of paragraph 26 and therefore denies the

same.

                                                27.

        The allegations in paragraph 27 are directed at a different defendant, and as such, no

response from National is required. To the extent a response is required, National lacks

sufficient information to form a belief as to the truth of paragraph 27 and therefore denies the

same.

Page 5 -    DEFENDANT NATIONAL ASSOCIATION OF INDEPENDENT
            LANDLORDS, INC.’S ANSWER
                                                                                   Cosgrave Vergeer Kester LLP
                                                                                 900 SW Fifth Avenue, 24th Floor
                                                                                        Portland, Oregon 97204
                                                                                     Telephone: (503) 323-9000
                                                                                      Facsimile: (503) 323-9019
           Case 3:19-cv-00661-JR        Document 14       Filed 08/16/19     Page 6 of 9




                                                28.

        The allegations in paragraph 28 are directed at a different defendant, and as such, no

response from National is required. To the extent a response is required, National lacks

sufficient information to form a belief as to the truth of paragraph 28 and therefore denies the

same.

                                  THIRD CLAIM FOR RELIEF

                  (Negligent Noncompliance with the FCRA – against National)

                                                29.

        In response to paragraph 29, National admits and denies as alleged above.

                                                30.

        National denies paragraph 30.

                                                31.

        National denies paragraph 31.

                                                32.

        In response to paragraph 32, National admits that plaintiff seeks attorney fees under the

FCRA, but denies that plaintiff is entitled to them.

                                 FOURTH CLAIM FOR RELIEF

                   (Willful Noncompliance with the FCRA – Against National)
                                                33.

        In response to paragraph 33, National admits and denies as alleged above.

                                                34.

        National denies paragraph 34.

                                                35.

        National denies paragraph 35.




Page 6 -    DEFENDANT NATIONAL ASSOCIATION OF INDEPENDENT
            LANDLORDS, INC.’S ANSWER
                                                                                   Cosgrave Vergeer Kester LLP
                                                                                 900 SW Fifth Avenue, 24th Floor
                                                                                        Portland, Oregon 97204
                                                                                     Telephone: (503) 323-9000
                                                                                      Facsimile: (503) 323-9019
           Case 3:19-cv-00661-JR            Document 14   Filed 08/16/19      Page 7 of 9




                                                  36.

        In response to paragraph 36, National admits that plaintiff seeks attorney fees under the

FCRA, but denies that plaintiff is entitled to them.

                                                  37.

        In response to paragraph 37, National admits that plaintiff seeks a jury trial, but denies

that plaintiff is entitled to any relief.

                                                  38.

        Except as expressly admitted above, National denies each allegation in the complaint,

including any purported allegations in the prayer for relief

                                      AFFIRMATIVE DEFENSES

                                                  39.

        Plaintiff’s complaint fails to state a claim against National upon which relief can be

granted.

                                                  40.

        Plaintiff’s claims against National are barred by 15 U.S.C. §§ 1681h(e) and/or 1681t.

                                                  41.

        Plaintiff lacks standing because she has not suffered any concrete harm.

                                                  42.
        Any violation and/or damages resulted from the fault of plaintiff herself or of others for

whom National is not responsible or liable.

                                                  43.

        Any damages were aggravated by plaintiff’s own failure to use reasonable diligence to

mitigate them.

                                                  44.

        National’s conduct complied with the FCRA. Thus, National is entitled to every defense

and/or limitation of liability in the FCRA.

Page 7 -    DEFENDANT NATIONAL ASSOCIATION OF INDEPENDENT
            LANDLORDS, INC.’S ANSWER
                                                                                    Cosgrave Vergeer Kester LLP
                                                                                  900 SW Fifth Avenue, 24th Floor
                                                                                         Portland, Oregon 97204
                                                                                      Telephone: (503) 323-9000
                                                                                       Facsimile: (503) 323-9019
           Case 3:19-cv-00661-JR        Document 14       Filed 08/16/19      Page 8 of 9




                                                 45.

       National reserves the right to amend and to add further defenses or claims as information

becomes available.

       WHEREFORE, National prays for judgment in its favor; for dismissal of plaintiff’s

claims with prejudice; for its costs and disbursements; and for any further relief that the court

decides is proper.



       DATED: August 16, 2019

                                              COSGRAVE VERGEER KESTER LLP



                                                    /s/ Timothy J. Fransen
                                                 Timothy J. Fransen, OSB No. 073938
                                                 tfransen@cosgravelaw.com
                                                 900 SW Fifth Avenue, 24th Floor
                                                 Portland, Oregon 97204
                                                 Attorneys for Defendant National Association of
                                                Independent Landlords, Inc.




Page 8 -    DEFENDANT NATIONAL ASSOCIATION OF INDEPENDENT
            LANDLORDS, INC.’S ANSWER
                                                                                   Cosgrave Vergeer Kester LLP
                                                                                 900 SW Fifth Avenue, 24th Floor
                                                                                        Portland, Oregon 97204
                                                                                     Telephone: (503) 323-9000
                                                                                      Facsimile: (503) 323-9019
         Case 3:19-cv-00661-JR           Document 14      Filed 08/16/19     Page 9 of 9




                                 CERTIFICATE OF SERVICE

       I hereby certify that I served a true and correct copy of the foregoing DEFENDANT

NATIONAL ASSOCIATION OF INDEPENDENT LANDLORDS, INC.’S ANSWER on

the date indicated below by:

               mail with postage prepaid, deposited in the US mail at Portland, Oregon,

               hand delivery,

               facsimile transmission,

               overnight delivery,

               electronic filing notification.

       If served by facsimile transmission, attached to this certificate is the printed confirmation

of receipt of the document(s) generated by the transmitting machine. I further certify that said

copy was placed in a sealed envelope delivered as indicated above and addressed to said

attorney(s) at the address listed below:
 Robert S. Sola
 Robert S. Sola, P.C.
 1500 SW First Avenue, Suite 800
 Portland, Oregon 97201
    Attorney for Plaintiff Samantha Johnson
 Kelly D. Jones
 Kelley D. Jones, Attorney at Law
 819 SE Morrison Street, Suite 255
 Portland, Oregon 97214
    Attorney for Plaintiff Samantha Johnson

 Nicholas J. Henderson
 Motschenbacher & Blattner, LLP
 117 SW Taylor St., Suite 300
 Portland, Oregon 97204
   Attorneys for Defendant TransUnion, LLC

  Andrew M. Lehmann
  Schuckit & Associates, P.C.
  4545 Northwestern Drive
  Zionsville, IN 46077
   Attorneys for Defendant TransUnion, LLC
       DATED: August 16, 2019
                                                   /s/ Timothy J. Fransen
                                                   Timothy J. Fransen

Page 1 - CERTIFICATE OF SERVICE
                                                                                   Cosgrave Vergeer Kester LLP
                                                                                 900 SW Fifth Avenue, 24th Floor
                                                                                        Portland, Oregon 97204
                                                                                     Telephone: (503) 323-9000
                                                                                      Facsimile: (503) 323-9019
